Citation Nr: 0125185	
Decision Date: 10/24/01    Archive Date: 10/29/01

DOCKET NO.  00-08 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to service connection for a heart condition.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Fetty, Counsel




INTRODUCTION

The veteran had active service from October 1950 to May 1952.

This appeal arises from a February 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts, that inter alia determined that a 
claim of entitlement to service connection for 
atherosclerotic cardiovascular disease was not well grounded.  
The veteran has appealed to the Board of Veterans' Appeals 
(Board) for favorable resolution.

The veteran requested a hearing before a member of the Board 
and the Board notified both the representative and the 
veteran in a letter sent to his last known address that a 
hearing had been scheduled for October 3, 2001.  The veteran 
failed to report for the hearing, although the RO 
notification letter has not been returned by the United 
States Postal Service as undeliverable.  The veteran has not 
explained his failure to report nor has he requested 
rescheduling of the hearing.  His representative noted that 
the veteran's absence was without explanation.  Under these 
circumstances, the Board deems the hearing request to be 
withdrawn.  See 38 C.F.R. § 20.702(d) (2001).

In the appealed February 2000 rating decision, the RO also 
found a claim of entitlement to service connection for 
numbness in the extremities to be not well grounded.  The RO 
mailed the decision to the veteran on February 17, 2000.  In 
September 2000, the veteran submitted a notice of 
disagreement to the denial of service connection for numbness 
in the extremities.  On May 18, 2001, the RO issued the 
veteran and his representative a statement of the case (SOC) 
that continued the denial on a not well grounded basis along 
with appeal rights and instructions and forms for perfecting 
an appeal.  The veteran did not submit a timely substantive 
appeal by Tuesday, July 17, 2001, the last day that he could 
have perfected his appeal.  

On July 26, 2001, the veteran's representative submitted 
written argument that could have been accepted in lieu of a 
substantive appeal; however, the 60 day appeal period had 
already elapsed.  38 C.F.R. § 20.302(b).  The RO notified the 
veteran and his representative in a letter dated in August 
2001 that the substantive appeal was not timely received.  
Neither the veteran nor his representative responded with any 
disagreement.  Thus, the February 2000 rating decision became 
final with respect to the denial of service connection for 
numbness of the extremities and the Board has no jurisdiction 
over that issue.  

On November 9, 2000, the law regarding well groundedness 
changed.  This change in the law applies to all claims denied 
as not well grounded between July 14, 1999 and November 9, 
2000.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)).  This change in 
the law also applies to claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The Board must therefore refer the claim for service 
connection for numbness of the extremities as well as for 
other claims denied as not well grounded in the February 2000 
rating decision back to the RO for readjudication on the 
merits consistent with the new law.  

The claim of entitlement to service connection for a heart 
condition need not be remanded for VCAA consideration because 
the RO issued a supplemental statement of the case in 
September 2000 that addressed the merits of the issue.  


FINDINGS OF FACT


1.  All evidence necessary for disposition of the case has 
been obtained.

2.  Atherosclerotic cardiovascular disease or any other heart 
condition was not present in service or for many years 
thereafter and is not related to any incident of service. 


CONCLUSION OF LAW

Atherosclerotic cardiovascular disease or other heart 
condition was not incurred in or aggravated by active 
service, nor may this disease or any other heart condition be 
presumed to have been incurred in active service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

As noted in the introduction, the veteran had active military 
service from October 1950 to May 1952 as verified by his DD 
Form 214.  According to other service documents, the veteran 
was discharged from the Reserve of the United States Marine 
Corps on April 21, 1959, but he performed no further active 
military service or Reserve training at any time after May 
1952.  

The veteran's service medical records (SMRs) are negative for 
any heart condition.  In May 1952, the veteran underwent a 
separation examination, the report of which notes that the 
heart and vascular system were normal.  Sitting blood 
pressure reading was 118/70.  A February 1957 examination 
report for the U.S. Marine Corps Reserves reflects that a 
Grade 1 apical systolic heart murmur was detected.  

The veteran submitted a claim for VA disability compensation 
in February 1999, reporting heart problems, numbness in the 
extremities, and fevers of unknown origin.  He reported 
having been treated at the Chelsea Soldiers' Home.  He 
reported four heart attacks in the recent twenty years that 
might be related to active service.  He granted authorization 
for VA to obtain medical records from Chelsea Soldiers' Home 
and from a Dr. David Tee.  He reported that the most recent 
treatment at the Soldiers' Home was in May 1962 and that Dr. 
Tee had treated him since 1995.  

The Soldiers' Home reportedly could not locate any records; 
however, Dr. Tee supplied treatment reports that include a 
May 1997 referral letter from a Dr. Guiney of Massachusetts 
General Hospital/Harvard Medical School.  Dr. Guiney noted 
treatment for the veteran from 1976 after the second of two 
inferior wall infarctions.  Dr. Tee also supplied some Malden 
Hospital reports; however, these records do not tend to 
suggest that active service played any part in the veteran's 
heart condition.

According to an April 1999 VA heart examination report, the 
veteran's first heart attack occurred in December 1973, or 
later, and the veteran underwent coronary artery bypass graft 
surgery times five and endarterectomy at Massachusetts 
General Hospital in approximately 1979.  Drs. Tee and Guiney 
were currently following his heart condition.  During the 
examination, the veteran reported that he had a high fever 
during active service that might have been caused by a spider 
bite, which might have caused his heart trouble.  The 
examiner's impressions were atherosclerotic cardiovascular 
disease; status post myocardial infarction; status post 
coronary artery bypass graft surgery times five approximately 
1979; abdominal aortic aneurysm; claudication; and 
hyperlipidemia.  The examiner did not offer an opinion 
concerning the etiology of any disorder.

In January 2000, a service comrade reported that the Marine 
Corps had demonstrated poor record keeping ability in this 
case but that an SMR that showed an apical heart murmur was 
adequate basis to grant service connection for heart attacks.  

As noted in the introduction, in February 2000, the RO denied 
service connection for atherosclerotic cardiovascular 
disease, determining that the claim was not well grounded.  

In his notice of disagreement, the veteran reported that he 
had a heart murmur in 1953.  He reported that a negligent 
drill instructor at basic training caused him to catch 
pneumonia, which, he felt, contributed to his later heart 
problem.

In March 2000, the RO obtained the veteran's service 
personnel records.  These reflect that he did not have any 
creditable active or inactive duty following his discharge 
from active service.  

In April 2000, the veteran submitted a substantive appeal in 
which he likened his case to that of a professional athlete 
who had apparently had a heart murmur and later died of heart 
disease.  

In a supplemental statement of the case issued in September 
2000, the RO continued the denial of the claim on the merits, 
rather than as not well grounded.  In response, the veteran 
continued to disagree with the decision and submitted two 
SMRs, which are duplicates of those in the claims file.  

II.  Legal Analysis

Initially, the Board must determine whether VA has fulfilled 
its duty to assist in developing the case for appeal.  
Recently, Congress amended 38 U.S.C.A. § 5107 and amended or 
added other relevant provisions to reflect that VA has a duty 
assist a claimant in developing all facts pertinent to a 
claim for benefits.  Such duty includes requesting 
information as described in 38 U.S.C.A. § 5106, as well as 
the accomplishment of a medical examination when such 
examination may substantiate entitlement to the benefits 
sought.  A claim may be decided without providing such 
assistance only when no reasonable possibility exists that 
such assistance will aid in the establishment of entitlement 
or the record includes medical evidence sufficient to 
adjudicate the claim.  See Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2001)).  There have also been final regulations 
promulgated to implement the new law.  See 66 Fed. Reg. 
45,620-32 (August 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326).

The RO has met its duty to assist the appellant in the 
development of the claim under the VCAA.  By virtue of an SOC 
and an SSOC issued during the pendency of the appeal, the 
appellant and his attorney were given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate the claim.  Thus, the appellant has been given 
notice of the reason for the denial of the claim and of the 
evidence necessary to prevail on this claim.  The SSOC 
addressed the merits of the claim, rather than its "well-
groundedness," which renders unnecessary an RO re-
adjudication on the merits.  The appellant did not testify at 
a hearing.  It appears that all relevant evidence has been 
obtained and associated with the claims folder.  A VA 
examination was conducted and a copy of the report was 
associated with the file.  Given that the veteran's SMRs 
during active service establish that his cardiovascular 
system was normal, that the heart murmur was detected almost 
5 years after active service, and that there is no evidence 
of the current heart disease for over 20 years after 
separation, an examination or medical opinion to determine 
the etiology of the veteran's atherosclerotic cardiovascular 
disease is not "necessary," within the meaning of 38 U.S.C.A. 
§ 5103A(d) (West Supp. 2001).  

In order to establish service connection for a disability, 
the evidence must show it resulted from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110, 1137 (West 1991); 38 C.F.R. § 3.303 (2001).  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

A chronic disease, as defined at 38 U.S.C.A. § 1101 (West 
1991), will be considered to have been incurred in service 
when manifested to a degree of 10 percent or more within 1 
year from the date of separation from active service.  
38 C.F.R. § 3.307 (2000).  Atherosclerosis, arteriosclerosis, 
cardiovascular-renal disease, hypertension, and/or organic 
heart disease shall be considered a chronic disease within 
the meaning of 38 C.F.R. § 3.307.  38 C.F.R. § 3.309(a) 
(2001).

There is no indication that atherosclerosis, 
arteriosclerosis, cardiovascular-renal disease, hypertension, 
and/or organic heart disease was manifested to a degree of 10 
percent or more within 1 year from the date of separation 
from active service.  Therefore, there is no basis for 
presumptive service connection under 38 C.F.R. §§ 3.307, 
3.309(a).  

The veteran claims that he had a heart murmur at separation 
from active service; however, the record clearly indicates 
that at separation from active service no such condition 
existed.  A Marine Corps Reserve physical examination report 
dated in 1957 notes apical heart murmur; however, the veteran 
separated from active service in 1952, several years prior to 
that notation.  Heart murmur is not considered a chronic 
disease under 38 C.F.R. §§ 3.307, 3.309.  Therefore, to find 
a relationship between heart murmur and active service, 
competent medical evidence of such relationship would be 
necessary; presumptive service connection for heart murmur is 
not available.  Secondly, to link the current disorder, 
atherosclerotic cardiovascular disease, to active service by 
this means, medical evidence that the veteran's heart murmur 
was caused by active service is necessary, plus further 
medical evidence that the heart murmur ultimately caused 
atherosclerotic cardiovascular disease.  Although the veteran 
feels that his heart murmur might have come from a bout of 
pneumonia or a spider bite during active service and that the 
heart murmur led to atherosclerotic cardiovascular disease, 
the medical evidence does not mention the likelihood of any 
such relationship.  Moreover, the veteran and/or his service 
comrade, as laymen without proper medical training and 
expertise, are not competent to provide probative evidence on 
a medical matter such as the diagnosis or etiology of a 
claimed medical condition.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  Thus, these lay opinions cannot be 
used by the Board to establish causation.  Nor are they of 
sufficient weight, in the Board's judgment, to make a medical 
opinion "necessary" to discount them.

The preponderance of the evidence is therefore against the 
claims for service connection for atherosclerotic 
cardiovascular disease or other heart condition and the 
benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b) (West Supp. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 58 (1991).  Service connection for 
atherosclerotic cardiovascular disease or other heart 
condition is therefore denied.


ORDER

The claim of entitlement to service connection for a heart 
condition is denied.  



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

